DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/22 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
1.    Examiner Response:
The Applicant’s arguments on page 10 with respect to the limitation of claim 1 that
states “load an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain, each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position” have been considered but are moot because the arguments do not apply to the current rejection.

2.    Examiner Response:
The Applicant’s arguments on page 10 with respect to the limitation of claims 14 and 26 that states “calculating, by the processor, an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in the analytic solution domain, each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position” have been considered but are moot because the arguments do not apply to the current rejection.
3.    Examiner Response:
The Applicant’s arguments on pages 10-13 with respect to the limitation of claim 1 that states “and simulate a stress profile for an extended domain using the initial displacement and the initial stress as initial values of a stress equilibration equation, the analytical solution domain being a domain smaller than the extended domain, the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from simulating the stress profile not being initial domain dependent” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Objections
4.	Claims 17 and 19 are objected to because of the following informalities:  In claim 17 it states “wherein the stress equilibration equation comprises a finite element method stress equilibration equation”.  However, claim 17 depends from claim 14, and in claim 14 it already states that there is a Finite Element Method stress equilibration equation.  Appropriate correction is required.
Claim 19 recites the limitation "the stress equilibration equation" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, 14-15, 17-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the examiner has not seen any written description of loading an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain.  In paragraph [0050] it states “Referring back to FIG. 1, simulation of stress profile for the domain is initiated by calculating an initial analytic solution (S110). In some embodiments, the initial analytic solutions includes a pair (u0, σ0) that is representative of the initial displacement and stress of the system (displacement, stress) in an infinite medium”. There’s no mentioning of loading an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain.  For the purpose of examination, the examiner considers the loading limitation to be receiving, which results in data gathering, based on item 100 of Fig. 1.  Also, dependent claims 2-6 and 8-11 are also rejected under 35 U.S.C. 112(a), since these claims depend upon claim 1.
In claims 1, 14 and 26 the examiner has not seen any written description of each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position.  In paragraph [0057] of the specification it states “Referring to FIG. 4A, in various embodiments, a user defines an analytic domain 400 that encompasses a first dislocation 420 and a second dislocation 430 to be simulated. In this embodiment, the initial analytic domain 400 includes a silicon region.  The initial analytic solutions include a displacement (u) solution 410 and a stress (σ) solution 440. Referring to FIG. 4B, in various embodiments, the system may utilize the analytic solutions of FIG. 4A to solve for the final FEM solution. In this example, the system solved for the complete domain 440, including the nitride region. The example also includes a continuation of the displacement of the dislocations passed the original domain boundary into the simulated region 450.”.  There’s no mentioning of each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position.  Also, dependent claims 2-6, 8-11, 15 and 17-24 are also rejected under 35 U.S.C. 112(a), since these claims depend upon claims 1, 14 and 26.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11, 14-15, 17-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.  
Claim 14
Regarding step 1, claim 14 is directed towards a method which is eligible statutory categories of invention under 101.

Claim 14
Regarding step 2A, prong 1, claim 14 recites “calculating, by the processor, an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in the analytic solution domain, each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
“creating a stress profile, by the processor, for an extended domain using the initial analytic values as an initial value of a Finite Element Method stress equilibration equation, the analytical solution domain being a domain smaller than the extended domain, the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from the stress profile not being initial domain dependent.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, by a processor, an analytic solution domain amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional element of a processor.  The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of receiving, by a processor, an analytic solution domain is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 

Claim 26
Regarding step 2A, prong 1, claim 26 recites “calculating, by the processor, an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in the analytic solution domain, each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
“creating a stress profile, by the processor, for an extended domain using the initial analytic values as an initial value of a Finite Element Method stress equilibration equation, the analytical solution domain being a domain smaller than the extended domain, the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from the stress profile not being initial domain dependent.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, by a processor, an analytic solution domain containing at least one dislocation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional element of a processor.  The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the 
Regarding Step 2B, the limitations of receiving, by a processor, an analytic solution domain containing at least one dislocation is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1
Regarding step 2A, prong 1, claim 1 recites “simulate a stress profile for an extended domain using the initial displacement and the initial stress as initial values of a stress equilibration equation, the analytical solution domain being a domain smaller than the extended domain, the analytical solution domain having any arbitrary shape and enclosing a dislocation,
results from simulating the stress profile not being initial domain dependent.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of load an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain, each of the 
Also, the claim recites the additional elements of a processor and memory.  The processor and memory are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of load an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain, each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  



Claims 2 and 15
Dependent claims 2 and 15 recites “wherein the analytic solution domain includes two or more dislocations”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
 Claim 3
Dependent claim 3 recites “wherein the at least one dislocation comprises a curved dislocation and the initial analytic solution is calculated for the curved dislocation.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 4
Dependent claim 4 recites “wherein the at least one dislocation comprises a screw dislocation and the initial analytic solution is calculated for the screw dislocation.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 5
Dependent claim 5 recites “wherein the at least one dislocation comprises an edge dislocation, and the initial analytic solution is calculated for the edge dislocation.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.


Claim 6
Dependent claim 6 recites “wherein the at least one dislocation comprises a hybrid dislocation, and the initial analytic solution is calculated for the hybrid dislocation.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 8 and 17
Dependent claims 8 and 17 recites “wherein the stress equilibration equation comprises a finite element method stress equilibration equation.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 9 and 18
Dependent claims 9 and 18 recites “wherein the stress equilibration equation defined by ʃ σδ(Bu)dV = 0, where σ is represents a stress on the system, u represents a displacement, and B is a differential operator.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 10 and 19
Dependent claims 10 and 19 recites “wherein the stress equilibration equation comprises a finite volume method stress equilibration equation.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 11
Dependent claim 11 recites “calculate a second initial analytic solution for a second initial displacement (uO) and a second initial stress (σO) in a second analytic solution domain; and simulate a second stress profile for a second extended domain using the second initial displacement and the second initial stress as initial values of the stress equilibration equation”.  
Dependent claim 11 recites “and generate a superposed stress profile by superposing the second stress profile on the stress profile.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 20
Dependent claim 20 recites “wherein the initial analytic solution is calculated for a curved dislocation.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 21
Dependent claim 21 recites “wherein the initial analytic solution is calculated for a screw dislocation.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 22
Dependent claim 22 recites “wherein the initial analytic solution is calculated for an edge dislocation.”. This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 23
Dependent claim 23 recites “calculating, by the processor, a second initial analytic solution for a second initial displacement (uO) and a second initial stress (oO) in a second analytic solution domain; and simulating, by the processor, a second stress profile for a second 
Dependent claim 23 recites “and generating, by the processor, a superposed stress profile by superposing the second stress profile on the stress profile.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 24
Dependent claim 24 recites “wherein the stress equilibration equation has a continuous displacement condition for a dislocation.”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 1-6, 8-11, 14-15, 17-24 and 26 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11, 14-15, 17-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A method of coupling discrete dislocation plasticity to the crystal plasticity finite element method, written by Xu et al. in view of online reference An Analysis of Equilibrium Dislocation Distributions, written by Lubarda et al. (from IDS dated 1/19/18) in further view of online reference Modelling crystal plasticity by 3D dislocation dynamics and the finite element method: The Discrete-Continuous Model revisted, written by Vattre et al.

Examiner’s note: Regarding the limitation of claim 1 that states “load an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain, each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position”, the examiner considers the sub-region ΩDD to be the analytic solution domain, since the ΩDD region is smaller than the ΩCPFE region as shown in Fig. 3 of the Xu et al. reference.  Also, the examiner considers the displacement and stress passed at nodal points of the region to be the initial displacement and the initial stress being values that are variable across the analytic solution domain, since the displacements and stresses are at nodal points across the sub-region, see Pg. 7, sec. 2.3 General coupling framework, “The method is based on a concurrent, etc.”, Pg. 8, 2.3.2, Interface coupling, 1st paragraph, “The key feature of nd paragraph, “Figure 12 shows the normal stress, etc.” and Figs. 3 and 12.
Regarding the limitation of claim 1 that states “the analytical solution domain being a domain smaller than the extended domain”, the examiner considers the sub-region ΩDD to be the analytic solution domain, since the ΩDD region is smaller than the ΩCPFE region, see Fig. 3 of the Xu et al. reference.
Regarding the limitation of claim 1 that states “the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from simulating the stress profile not being initial domain dependent”, the examiner considers the shape of the ΩDD region to be an arbitrary shape, since the shape of the region is not a specific shape.

With respect to claim 1, Xu et al. discloses “load an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain, each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position” as [Xu et al. (Pg. 7, sec. 2.3 General coupling framework, “The method is based on a concurrent, etc.”, Pg. 8, 2.3.2, Interface coupling, 1st paragraph, “The key feature of the proposed, etc.”, Pg. 15, 2nd paragraph, “Figure 12 shows the normal stress, etc.”, Figs. 3 and 12)] Examiner’s interpretation: The examiner considers the sub-region ΩDD to be the analytic solution domain, since the ΩDD region is smaller than the ΩCPFE region as shown in Fig. 3 of the Xu et al. reference.  Also, the examiner considers the displacement and stress passed at nodal points of the region to be the initial displacement and the initial stress being values that are variable across the analytic solution domain, since the displacements and stresses are at nodal points across the sub-region;
st paragraph, “After the initial calibration, etc.”, Fig. 6)] Examiner’s interpretation: The examiner considers the ΩCPFE region to be the extended domain, since the ΩCPFE region is larger than the ΩDD region;
“the analytical solution domain being a domain smaller than the extended domain” as [Xu et al. (Fig. 3)] Examiner’s interpretation: The examiner considers the sub-region ΩDD to be the analytic solution domain, since the ΩDD region is smaller than the ΩCPFE region as shown in Fig. 3 of the Xu et al. reference;
“the analytical solution domain having any arbitrary shape and enclosing a dislocation,
results from simulating the stress profile not being initial domain dependent” as [Xu et al. (Fig. 3)] Examiner’s interpretation: The examiner considers the shape of the ΩDD region to be an arbitrary shape, since the shape of the region is not a specific shape;
While Xu et al. teaches loading an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in an analytic solution domain, Xu et al. does not explicitly disclose “a memory; and a processor, wherein the processor is configured to execute instructions from the memory”
Lubarda et al. discloses “a memory” as [Lubarda et al. (Pg. 642, right col., Acknowledgements, “V.A.L. expresses gratitude to the, etc.”)] Examiner’s interpretation: Having a computer demonstrates that there is memory, since memory is embedded within a computer;
 “and a processor, wherein the processor is configured to execute instructions from the memory that” as [Lubarda et al. (Pg. 642, right col., Acknowledgements, “V.A.L. expresses Examiner’s interpretation: Having a computer demonstrates that there is a processor, since a processor is embedded within a computer;
Xu et al. and Lubarda et al. are analogous art because they are from the same field endeavor of analyzing dislocation distributions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Xu et al. of simulating plastic deformation in large polycrystals with discrete dislocation resolution in a single grain or cluster of grains by incorporating a memory; and a processor, wherein the processor is configured to execute instructions from the memory as taught by Lubarda et al. for the purpose of finding the minimum potential energy configuration with respect to variations in the dislocation positions.
The motivation for doing so would have been because Lubarda et al. teaches that by finding the minimum potential energy configuration with respect to variations in the dislocation positions, the ability to determine stable equilibrium states as stationary values of the potential energy can be accomplished (Lubarda et al. (Conclusion).
While the combination of Xu et al. and Lubarda et al. teaches simulate a stress profile for an extended domain using the initial displacement and the initial stress as initial values of a stress equilibration equation, Xu et al. and Lubarda et al. do not explicitly disclose “A stress simulation system”
Vattre et al. discloses “A stress simulation system” as [Vattre et al. (Pg. 493, last paragraph “An initial plastic strain, etc.”)];
Xu et al., Lubarda et al. and Vattre et al. are analogous art because they are from the same field endeavor of analyzing dislocation distributions.

The motivation for doing so would have been because Vattre et al. teaches that by coupling 3D dislocation dynamics simulations with a finite element method, the ability to predict plastic flow at the sub-micron length scale of materials with complex boundary conditions can be accomplished (Vattre et al. (Abstract, Pg.504, sec. 4, Conclusion, 1st – 2nd paragraph, “A hybrid computational model, called, etc.”).

With respect to claim 2, the combination of Xu et al., Lubarda et al. and Vattre et al. discloses the system of claim 1 above, and Xu et al. further discloses “wherein the analytic solution domain includes two or more dislocations” as [Xu et al. (Pg. 15, 2nd paragraph, “Figure 12 shows the normal stress, etc.”, Fig. 12)];

With respect to claim 3, the combination of Xu et al., Lubarda et al. and Vattre et al. discloses the system of claim 2 above, and Lubarda et al. further discloses “wherein the at least one dislocation comprises a curved dislocation and the initial analytic solution is calculated for the curved dislocation.” as [Lubarda et al. (Pg. 628, right col., last paragraph, “The formulation presented above is, etc.”, Pg. 632, left col., 1st paragraph, “We next consider the variation, etc.”)];

With respect to claim 4, the combination of Xu et al., Lubarda et al. and Vattre et al. discloses the system of claim 2 above, and Vattre et al. further discloses “wherein the at least one dislocation comprises a screw dislocation and the initial analytic solution is calculated for the screw dislocation.” as [Vattre et al. (Pg. 503, 2nd paragraph, “The microstructures are then left, etc.”)];

With respect to claim 5, the combination of Xu et al., Lubarda et al. and Vattre et al. discloses the system of claim 1 above, and Vattre et al. further discloses “wherein the at least one dislocation comprises an edge dislocation, and the initial analytic solution is calculated for the edge dislocation.” as [Vattre et al. (Pg. 497, sec. 2.4 Initial configuration, 1st paragraph, “As dislocation in a DCM, etc.”)];

With respect to claim 8, the combination of Xu et al., Lubarda et al. and Vattre et al. discloses the system of claim 1 above, and Vattre et al. further discloses “wherein the stress equilibration equation comprises a finite element method stress equilibration equation.” as [Vattre et al. (Pg. 492, 3rd paragraph, “Another hybrid approach, which, etc.”)];

With respect to claim 9, the combination of Xu et al., Lubarda et al. and Vattre et al. discloses the system of claim 8 above, and Vattre et al. further discloses “wherein the stress equilibration equation defined by ʃ σδ(Bu)dV = 0.” as [Vattre et al. (Pg. 493-494, 3rd -4th paragraph, “In the small-strain regime, etc.”, Eqn. 2)];

With respect to claim 10, the combination of Xu et al., Lubarda et al. and Vattre et al. discloses the system of claim 1 above, and Vattre et al. further discloses “wherein the stress equilibration equation comprises a finite volume method stress equilibration equation.” as [Vattre et al. (Pg. 492, 2nd – 3rd paragraph, “Hybrid approaches have been proposed, etc.”)];

Examiner’s note: Regarding the limitation of claim 11 that states “calculate a second initial analytic solution for a second initial displacement (u0) and a second initial stress (σ0) in a second analytic solution domain; and simulate a second stress profile for a second extended domain using the second initial displacement and the second initial stress as initial values of the stress equilibration equation”, the examiner considers the repeating process as being the second stress profile and the second extended domain, since the process of generating a stress profile from the ΩCPFE region is being repeated until convergence is reached for the level of imposed strain, see g 10-11, sec. 2.4.2, 1st- 2nd paragraph “After an initial calibration, etc.” of the Xu et al. reference.
Regarding the limitation of claim 11 that states “generate a superposed stress profile by superposing the second stress profile on the stress profile.”, the examiner considers the repeating process as generating a superposed stress profile, since the process of generating a stress profile from the ΩCPFE region is being repeated until convergence is reached for the level of imposed strain and a maximum value of imposed displacement is reached, see Pg. 10-11, sec. 2.4.2, 1st- 2nd paragraph “After an initial calibration, etc.”, of the Xu et al. reference.

With respect to claim 11, the combination of Xu et al., Lubarda et al. and Vattre et al. discloses the system of claim 1 above, and Xu et al. further discloses “calculate a second initial 0) and a second initial stress (σ0) in a second analytic solution domain; and simulate a second stress profile for a second extended domain using the second initial displacement and the second initial stress as initial values of the stress equilibration equation” as [Xu et al. (Pg 10-11, sec. 2.4.2, 1st- 2nd paragraph “After an initial calibration, etc.”)] Examiner’s interpretation: The examiner considers the repeating process as being the second stress profile and the second extended domain, since the process of generating a stress profile from the ΩCPFE region is being repeated until convergence is reached for the level of imposed strain;
“and generate a superposed stress profile by superposing the second stress profile on the stress profile.” as [Xu et al. (Pg. 10-11, sec. 2.4.2, 1st- 2nd paragraph “After an initial calibration, etc.”)] Examiner’s interpretation: The examiner considers the repeating process as generating a superposed stress profile, since the process of generating a stress profile from the ΩCPFE region is being repeated until convergence is reached for the level of imposed strain and a maximum value of imposed displacement is reached;

Examiner’s note: Regarding the limitation of claim 14 that states “calculating an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in the analytic solution domain, each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position”, the examiner considers the sub-region ΩDD to be the analytic solution domain, since the ΩDD region is smaller than the ΩCPFE region as shown in Fig. 3 of the Xu et al. reference.  Also, the examiner considers the displacements and stress passed at nodal points of the region to be the initial displacement and the initial stress being values that are variable across the analytic solution domain, since the displacements and stresses st paragraph, “The key feature of the proposed, etc.”, Pg. 15, 2nd paragraph, “Figure 12 shows the normal stress, etc.” and Figs. 3 and 12 of the Xu et al. reference.
Regarding the limitation of claim 14 that states “creating a stress profile for an extended domain using the initial analytic values as an initial value of a Finite Element Method stress equilibration equation”, the examiner considers the ΩCPFE region to be the extended domain, since the ΩCPFE region is larger than the ΩDD region, see Pg. 10, sec. 2.4.2, Coupling strategy for the uniaxial tension problem, 1st paragraph, “After the initial calibration, etc.” and Fig. 6 if the Xu et al. reference.
Regarding the limitation of claim 14 that states “the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from simulating the stress profile not being initial domain dependent”, the examiner considers the shape of the ΩDD region to be an arbitrary shape, since the shape of the region is not a specific shape, see Fig. 3 of the Xu et al. reference.

With respect to claim 14, Xu et al. discloses “receiving an analytic solution domain” as [Xu et al. (Pg. 7, sec. 2.3 General coupling framework, “The method is based on a concurrent, etc.”)];
“calculating an initial analytic solution for an initial displacement (u0) and an initial stress (σ0) in the analytic solution domain, each of the initial displacement and the initial stress being values that are variable across the analytic solution domain based on position” as [Xu et al. (Pg. 7, sec. 2.3 General coupling framework, “The method is based on a concurrent, etc.”, Pg. 8, st paragraph, “The key feature of the proposed, etc.”, Pg. 15, 2nd paragraph, “Figure 12 shows the normal stress, etc.”, Figs. 3 and 12)] Examiner’s interpretation: The examiner considers the sub-region ΩDD to be the analytic solution domain, since the ΩDD region is smaller than the ΩCPFE region as shown in Fig. 3 of the Xu et al. reference.  Also, the examiner considers the displacements and stress passed at nodal points of the region to be the initial displacement and the initial stress being values that are variable across the analytic solution domain, since the displacements and stresses are at nodal points across the sub-region;
 “creating a stress profile for an extended domain using the initial analytic values as an initial value of a Finite Element Method stress equilibration equation” as [Xu et al. (Pg. 10, sec. 2.4.2, Coupling strategy for the uniaxial tension problem, 1st paragraph, “After the initial calibration, etc.”, Fig. 6)] Examiner’s interpretation: The examiner considers the ΩCPFE region to be the extended domain, since the ΩCPFE region is larger than the ΩDD region;
“the analytical solution domain being a domain smaller than the extended domain” as [Xu et al. (Fig. 3)] Examiner’s interpretation: The examiner considers the sub-region ΩDD to be the analytic solution domain, since the ΩDD region is smaller than the ΩCPFE region as shown in Fig. 3 of the Xu et al. reference;
“the analytical solution domain having any arbitrary shape and enclosing a dislocation, results from simulating the stress profile not being initial domain dependent” as [Xu et al. (Fig. 3)] Examiner’s interpretation: The examiner considers the shape of the ΩDD region to be an arbitrary shape, since the shape of the region is not a specific shape;

Lubarda et al. discloses “a processor” as [Lubarda et al. (Pg. 642, right col., Acknowledgements, “V.A.L. expresses gratitude to the, etc.”)] Examiner’s interpretation: Having a computer demonstrates that there is a processor, since a processor is embedded within a computer;
Xu et al. and Lubarda et al. are analogous art because they are from the same field endeavor of analyzing dislocation distributions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Xu et al. of simulating plastic deformation in large polycrystals with discrete dislocation resolution in a single grain or cluster of grains by incorporating a processor as taught by Lubarda et al. for the purpose of finding the minimum potential energy configuration with respect to variations in the dislocation positions.
The motivation for doing so would have been because Lubarda et al. teaches that by finding the minimum potential energy configuration with respect to variations in the dislocation positions, the ability to determine stable equilibrium states as stationary values of the potential energy can be accomplished (Lubarda et al. (Conclusion).
While the combination of Xu et al. and Lubarda et al. teaches macroscopic stress–strain behavior calculated in the DDP domain, Xu et al. and Lubarda et al. do not explicitly disclose “A method of calculating stress in a device”
st – 2nd paragraph, “As illustrated in Fig. 3, the two codes, etc.”)];
Xu et al., Lubarda et al. and Vattre et al. are analogous art because they are from the same field endeavor of analyzing dislocation distributions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Xu et al. and Lubarda et al. of macroscopic stress–strain behavior calculated in the DDP domain by incorporating A method of calculating stress in a device as taught by Vattre et al. for the purpose of coupling 3D dislocation dynamics simulations with a finite element method.
The motivation for doing so would have been because Vattre et al. teaches that by coupling 3D dislocation dynamics simulations with a finite element method, the ability to predict plastic flow at the sub-micron length scale of materials with complex boundary conditions can be accomplished (Vattre et al. (Abstract, Pg.504, sec. 4, Conclusion, 1st – 2nd paragraph, “A hybrid computational model, called, etc.”).

With respect to claims 15, 17-24 and 26, the claims recite the same substantive limitations as the claims above and are rejected using the same teaching.

8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A method of coupling discrete dislocation plasticity to the crystal plasticity finite element method, written by Xu et al., online reference An Analysis of Equilibrium Dislocation Distributions, written by Lubarda et al. (from IDS dated 1/19/18), online reference Modelling .

	With respect to claim 6, the combination of Xu et al., Lubarda et al. and Vattre et al. discloses the system of claim 1 above.
	While the combination of Xu et al., Lubarda et al. and Vattre et al. teaches a screw dislocation and edge dislocation, Xu et al., Lubarda et al. and Vattre et al. do not explicitly disclose “wherein the at least one dislocation comprises a hybrid dislocation, and the initial analytic solution is calculated for the hybrid dislocation”
	Fujiwara et al. discloses “wherein the at least one dislocation comprises a hybrid dislocation, and the initial analytic solution is calculated for the hybrid dislocation” as [Fujiwara et al. (paragraph [0034])];
Xu et al., Lubarda et al., Vattre et al. and Fujiwara are analogous art because they are from the same field endeavor of analyzing dislocation distributions.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Xu et al., Lubarda et al. and Vattre et al. of having a screw dislocation and an edge dislocation by incorporating wherein the at least one dislocation comprises a hybrid dislocation, and the initial analytic solution is calculated for the hybrid dislocation as taught by Fujiwara et al. for the purpose of providing a semiconductor device substrate having a large size and a suitable dislocation density of Al, GayIn x-yN crystal substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147